Citation Nr: 1736533	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for prurigo nodularis.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Winston-Salem, North Carolina.  Jurisdiction has since been consolidated at the RO in Winston-Salem, North Carolina (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In June 2016, the Veteran raised claims of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disorders.  It does not appear that the AOJ has taken action to adjudicate this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected prurigo nodularis.


CONCLUSION OF LAW

The appeal with respect to entitlement to higher evaluation of prurigo nodularis is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Analysis

The Veteran's prurigo nodularis is rated as 60 percent disabling for the entire appeals period under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7822.  DC 7822 includes papulosquamos disorders not listed elsewhere, and provides a 60 percent disability rating for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic medications or intensive light therapy required during the past 12-month period.  A 60 percent disability rating is the maximum scheduler rating available for the Veteran's prurigo nodularis.

In an April 2016 statement of the case, the AOJ awarded the Veteran a 60 percent disability rating for prurigo nodularis for the entire appeals period.  Thus, the maximum schedular benefits have been awarded for this service-connected disorder.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).  Other than entitlement to TDIU, discussed below, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Additionally, the Board notes that the Veteran's representative, a private attorney, withdrew his representation after the award of 60 percent disabling, noting that the matter for which the law firm was hired was concluded.  See August 2016 Representative Statement.
ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 60 percent for prurigo nodularis is dismissed.


REMAND

The Veteran seeks entitlement to TDIU.  In a June 2016 statement, the Veteran indicated that he was mentally unable to obtain employment because he suffered from depression related to his service-connected prurigo nodularis.  As noted in the introduction, the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disorders has been referred to the AOJ for adjudication in the first instance to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

The claim for TDIU is inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU following adjudication of the acquired psychiatric disorder claim is warranted.

Accordingly, the case is REMANDED for the following action:

After adjudicating the claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disorders, readjudicate the claim for TDIU.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


